Citation Nr: 1602471	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  15-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a disability rating in excess of 50 percent for neurasthenia with mood disorder.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to March 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a May 2013 rating decision, the RO found the Veteran to be incompetent for purposes of disbursing VA disability compensation payments.  The Veteran's wife (the appellant in this case) has been appointed his spouse payee and recognized as his fiduciary by the RO.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant has raised the issue of entitlement to service connection for dementia, to include as secondary to the service-connected neurasthenia with mood disorder.  This matter has not yet been adjudicated and is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate consideration.  See April 2014 statement of the representative.

The issues of entitlement to service connection for a back disability, entitlement to an increased disability rating for neurasthenia with mood disorder, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1954 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2.  The evidence received since the July 1954 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1954 rating decision denying the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the July 1954 rating decision with respect to the Veteran's claim of entitlement to service connection for a back disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a back disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a back disability in July 1954 on the basis that there was no service record affirmation of a back injury in service and back pathology was not found.  The Veteran was informed of the July 1954 rating decision via a letter from the RO dated the same month.  The Veteran did not express disagreement with the July 1954 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore become final.

At the time of the July 1954 rating decision, the record included the Veteran's service treatment records and a VA examination report dated July 1954.  Although the Veteran's July 1951 enlistment examination was absent documentation of a back disability, a September 1953 service treatment record notes treatment for scoliosis, cause undetermined.  At that time, the Veteran reported gradual onset of low back ache 3 months previous which gradually increased in severity to 2 weeks previous.  Since that time the Veteran had constant dull ache in his back which became worse if he remained in the same position for a long period of time.  The Veteran denied any trauma to the back.  However, he reported that 6 months previously, he slipped and fell on the deck of the ship he served on.  A November 1953 treatment record further notes the Veteran's complaints of low back pain, and an X-ray report revealed only mild scoliosis.  As such, the Veteran's diagnosis was changed to psychogenic musculoskeletal reaction by reason of error in a December 1953 evaluation.  The Board further notes that the July 1954 VA examination was absent a back disability. 

The Veteran filed a claim to reopen his previously denied back disability claim in June 2012.  The Board finds that the evidence that has been added to the record since the February 2013 rating decision includes, in relevant part, medical evidence documenting a back disability, in particular degenerative disc disease, that is related to the Veteran's military service.  See the February 2013 VA examination report.  Notably, the medical evidence of record was absent diagnosis of degenerative disc disease at that time of the July 1954 rating decision.  The Board finds that the evidence added to the claims folder since the July 1954 rating decision is therefore sufficient to reopen the Veteran's back disability claim.  In particular, the evidence is new and is material to the unestablished fact of a current back disability related to military service.  As new and material evidence has been received, the Board reopens the claim for service connection for a back disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board initially notes that in correspondence dated December 2014, the appellant's attorney requested an informal conference with a Decision Review Officer (DRO) as to the claims on appeal.  A review of the record reveals that the appellant has not been provided an informal conference with a DRO, and she has not withdrawn her request.  Under these circumstances, the Board finds that a remand is warranted to schedule the appellant for an informal conference with a DRO as to the claims on appeal.  See 38 C.F.R. § 3.2600.

With respect to the appellant's claim of entitlement to service connection for a back disability, she contends that the Veteran's current back disability is related to his military service.  As discussed above, a September 1953 service treatment record notes treatment for scoliosis, cause undetermined.  At that time, the Veteran reported gradual onset of low back ache 3 months previous which gradually increased in severity to 2 weeks previous.  Since that time the Veteran had constant dull ache in his back which became worse if he remained in the same position for a long period of time.  The Veteran denied any trauma to the back.  However, he reported that 6 months previously, he slipped and fell on the deck of the ship he served on.  A November 1953 treatment record further notes the Veteran's complaints of low back pain, and an X-ray report revealed only mild scoliosis.  As such, the Veteran's diagnosis was changed to psychogenic musculoskeletal reaction by reason of error in a December 1953 evaluation.   

The Veteran was provided a VA examination for his back disability claim in February 2013.  At that time, the appellant reported that the Veteran's back pain began during military service and that the Veteran has severe back pain all the time.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative disc disease and concluded that it is less likely than not that the Veteran's back disability is related to military service.  The examiner's rationale for his conclusion was based on his review of the Veteran's service treatment records, in particular his finding that evaluation in 1953 by multiple specialists failed to diagnose a physical etiology for the Veteran's back complaints after a 3 month hospital evaluation.  He further opined that a time lag of 2 to 3 months is not consistent with the Veteran's report of a back injury and that the Veteran's back injury could not be attributed to the fall.    

The Board finds that the February 2013 VA examiner's opinion is inadequate for evaluation purposes.  Specifically, in only noting review of the Veteran's service treatment records, the VA examiner did not address the Veteran's complaints of continuing back pain following discharge from active service.  Notably, private treatment records associated with the claims folder document continuing complaints of back pain and treatment for such for many years following the Veteran's discharge from active service.  The examiner also did not address the finding of scoliosis documented in the service treatment records.

In December 2014, the February 2013 VA examiner provided an addendum opinion as to the Veteran's scoliosis.  The examiner opined that the Veteran's scoliosis clearly and unmistakably existed prior to the Veteran's service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner's rationale for his conclusion was based on his finding that scoliosis is defined as a lateral curvature of the spine that is usually accompanied by rotation.  Further, scoliosis is not a diagnosis, but a description of a structural alteration that occurs in a variety of conditions.  It is a congenital developmental condition.  Moreover, while the Veteran may have had a temporary exacerbation of scoliosis, there is no evidence it was permanently aggravated beyond its natural progression by military service.  Pertinently, however, in finding that the Veteran's scoliosis was not aggravated during service, the VA examiner did not address the Veteran's in-service fall and subsequent treatment.  Therefore, the Board finds that an addendum opinion should be obtained as to the etiology of the Veteran's back disability.

With regard to the claim of entitlement to a disability rating in excess of 50 percent for neurasthenia with mood disorder, the Veteran was most recently afforded a VA examination for this disability in January 2013.  At that time, the VA examiner documented the Veteran's nonservice-connected dementia, and reported that the following symptoms were associated with the dementia: memory loss for names of close relatives, own occupation, or own name; speech intermittently illogical, obscure, or irrelevant; gross impairment in thought processes or communication; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; grossly inappropriate behavior; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  Notably, the Veteran's psychiatric disorder is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9421, and these symptoms related to his dementia are associated with higher 70 and 100 percent ratings under the General Rating Formula for Mental Disorders.

In a medical opinion dated December 19, 2014, a VA psychologist opined that it is less likely as not that the Veteran's dementia is proximately due to or the result of his service-connected neurasthenia with mood disorder.  The examiner's rationale for his conclusion was based on his review of medical literature which did not find support for the contention that dementia can be the result of depression.  While the examiner noted that there is correlational data from some studies that support some level of association between dementia and depression, other studies have disputed this, and no study presented evidence of causality in terms of a pathophysiological mechanism of action.  

In the appellant's VA Form 9 dated December 2014, the appellant's attorney referenced the December 2014 VA opinion and disputed the findings of the VA examiner.  She further noted that the VA opinion was dated after the most recent readjudication of the appellant's claim which was the statement of the case (SOC) dated December 16, 2014.  The appellant's attorney further requested that the increased rating claim be remanded to the RO for readjudication of the claim with consideration of the VA opinion.  The Board will therefore additionally remand the appellant's increased rating claim for the AOJ to readjudicate the appellant's claim with consideration of the December 2014 VA opinion.  See 38 C.F.R. § 19.37(a).

Finally, the Board notes that the claim of entitlement to SMC is inextricably intertwined with the claims of entitlement to service connection for a back disability and entitlement to an increased disability rating for neurasthenia with mood disorder.  In other words, development of these claims may impact the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the intertwined issue of entitlement to service connection for dementia which was referred to the AOJ in the Introduction.  

2. Request that the appellant provide or identify and authorize the release of any non-VA treatment records, which may include records from a February 2015 hospitalization at Mercy, Karen Acres Care Facility and/or Glen Oaks Alzheimer's Special Care Center.  See October 2015 VA treatment record.

3. Return the claims folder to the February 2013 VA examiner who provided a VA examination to the Veteran for his back disability and provided the December 2014 addendum opinion.  If the February 2013 VA examiner is not available, refer the Veteran's claims folder to another clinician with the appropriate expertise.      

Based on the review of the Veteran's electronic claims folder, the examiner must render an opinion as to the following:

a. Is the Veteran's scoliosis a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.

c. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis pre-existed active service.

d. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing scoliosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e. Is it at least as likely as not that the Veteran's 
diagnosed degenerative disc disease is related to his military service, to include his treatment for a back injury when he slipped on the deck of the ship he served on at that time.  In rendering the requested opinion, please consider the Veteran's report of a continuity of back symptoms following his discharge from active service.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the appellant for an informal conference with a DRO at the RO.  The appellant and her attorney must be provided with notice as to the time and place for the informal conference, a copy of which should be associated with the claims file.  All efforts to contact the appellant should be documented in the claims file. 

5. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


